      Case 19-06251           Doc 10   Filed 03/08/19 Entered 03/08/19 11:32:54   Desc Main
                                         Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  In Re:                                        )     Case No:     19-06251
           Joseph Ronduelas                     )
                    Debtor,                     )     Chapter:     Chapter 13
                                                )
                                                )     Judge:       Carol A. Doyle

                                         NOTICE OF MOTION

To:          Joseph Ronduelas, 3334 N Panama Ave , Chicago, IL, 60634

             Tom Vaughn, 55 E. Monroe St # 3850, Chicago, IL, 60603

             Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

             SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on Tuesday March 19, 2019 at 9.30 am., I shall appear before
the Honorable Judge Carol A. Doyle in 219 S. Dearborn St., Courtroom 742, Chicago, IL and
then and there present the attached Motion to Extend the Automatic Stay, a copy of which is
attached hereto.

                                              By: Scott Greenwood
                                                   Scott Greenwood

                                       CERTIFICATE OF SERVICE

I, Scott Greenwood, hereby certify that I served a copy of this Notice along with the
aforementioned document upon the above parties, by causing the same to be mailed in a
properly addressed envelope, postage prepaid, at 55 E. Monroe, Suite 3400, Chicago, Illinois,
on March 8, 2019.


                                              By: /s/ Scott Greenwood
                                                     Scott Greenwood
Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960




Our Client(s) Record # is 813683
WD - MOT TO EXTEND STAY
           Case 19-06251           Doc 10     Filed 03/08/19 Entered 03/08/19 11:32:54   Desc Main
                                                Document     Page 2 of 4
Ad Astra Recovery Serv                      Illinois Child Support Enforce
Bankruptcy Dept                             Bankruptcy Dept Christine Schmidt
7330 W 33rd St N Ste 118                    509 S. 6th St
Wichita KS 67205                            Springfield IL 62701

Armor Systems Co.                           Kristen Marshall
Bankruptcy Dept                             Bankruptcy Department4710 N. Alcott
1700 Longwater Dr.                          Chicago IL 60640
Norwell MA 02061
                                            Illinois State Toll Hwy Auth
Asset Acceptance LLC                        Attn: Legal Dept - Bob Lane
Bankruptcy Dept                             2700 Ogden Ave.
PO Box 2036                                 Downers Grove IL 60515-1703
Warren MI 48090
                                            The IL Tollway
Big Picture Loans                           Bankruptcy DepartmentPO Box 5544
Bankruptcy Dept                             Chicago IL 60608
E23970 Pow Wow Tribal
Watersmeet MI 49969                         Merchants & Medcal
                                            Bankruptcy Dept
Capital One Auto Finance                    6324 Taylor Drive
Bankruptcy Dept                             Flint MI 48507
4515 N Sante Fe Ave. Dept APS
Oklahoma City OK 73118                      Midwest Receivable Sol
                                            Bankruptcy Dept
Capital One Auto Finance                    2323 Gull Rd Ste. E
Bankruptcy Dept                             Kalamazoo MI 49048
4515 N Sante Fe Ave. Dept. APS
Oklahoma City OK 73118                      Nelnet Lns
                                            Bankruptcy Dept
SANJIV YAJNIK                               3015 S. Parker Rd Suite 400
President, Capital One Auto Finance         Aurora CO 80014
7933 PRESTON ROAD
Plano TX 75024                              Nelnet
                                            Bankruptcy Dept
Capital One Bank                            4 Quakerbridge Plaza PO Box 548
Bankruptcy Dept                             Trenton NJ 08625
PO Box 71083
Charlotte NC 28272                          Premier Bankcard/Charter
                                            Bankruptcy Dept
City of Chicago Dept. of Finance            PO Box 2208
C/o Arnold Scott Harris P.C.                Vacaville CA 95696
111 W Jackson Blvd Ste. 600
Chicago IL 60604                            Speedy Cash
                                            Bankruptcy Dept
Harris & Harris, LTD                        PO Box 780408
Bankruptcy Dept.                            Wichita KS 67278
111 W Jackson Blvd Suite 400
Chicago IL 60604                            T Mobile/T-Mobile USA Inc
                                            C/o American InfoSource
Debt Recovery Solutions LLC                 4515 N Sante Fe Ave
Bankruptcy Dept                             Oklahoma City OK 73118
900 Merchants Councourse Ste LL-11
Westbury NY 11590                           TCF
                                            Bankruptcy Dept
                                            1405 Xenium Ln N Ste 19
                                            Saint Louis Park MN 55441
    Case 19-06251        Doc 10   Filed 03/08/19 Entered 03/08/19 11:32:54        Desc Main
                                    Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )       Case No:       19-06251
          Joseph Ronduelas                  )
                   Debtor,                  )       Chapter:       Chapter 13
                                            )
                                            )       Judge:         Carol A. Doyle

                        MOTION TO EXTEND THE AUTOMATIC STAY

NOW COMES the Debtor, Mr. Joseph Ronduelas (the “Debtor”), by and through his

attorneys, Geraci Law LLC, to present his Motion to Extend the Automatic Stay pursuant to

11 U.S.C. §§. 105 and 362(c)(3), and states as follows:

   1.     This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core

          proceeding” under 28 U.S.C. 157(b).

   2.     The Debtor filed a petition for bankruptcy protection under Chapter 13 of the US

          Bankruptcy Code and a plan of reorganization on 03/07/2019.

   3.     The Debtor filed a previous petition for bankruptcy protection under Chapter 13 of

          the US Bankruptcy Code and on 09/18/2018, case number 18-26291. The case was

          dismissed on 01/29/2018.

   4.     The Debtor’s circumstances have changed as follows (see affidavit attached as

          Exhibit A):

   a. In the previous case, the Debtor fell behind on his Chapter 13 plan payments due to

        confusion about paying the Trustee and not making all the required direct payments

        in the absence of an order for payroll control.   By the time Debtor’s prior attorney got

        payroll control started (Proposed Order to Employer to Pay the Trustee was filed with

        this Court on 1/9/2019) it was already 4 months into the case and too late to get on

        track or catch up; the case was dismissed 20 days later.
    Case 19-06251       Doc 10  Filed 03/08/19 Entered 03/08/19 11:32:54 Desc Main
                                  Document      Page 4 of 4
   b. The Debtor is still working at the same job as the prior case and now knows how to

        pay the Trustee directly until payroll control begins. Debtor’s new attorney will

        submit the Proposed Order to Employer to Pay the Trustee at the start of the case

        rather than months in.

   5.     The Debtor is filing this case in good faith.

   6.     The schedules I and J of the previous case have been attached as Exhibit B, the

          schedules I and J of the current case have been attached as Exhibit C.



WHEREFORE, the Debtor, Mr. Joseph Ronduelas, prays this Court enter an order:

   1.   Extending the Automatic Stay as to all creditors until such time as the stay is lifted by

        a party in interest as to that party only following notice and a hearing or such time as

        this case is dismissed or discharged; and

   2.   Any other relief that this Court deems just and proper.




                                                      Respectfully submitted,



                                                          /s/ Scott Greenwood
                                                            Scott Greenwood




   Attorneys for the Debtors
   Geraci Law L.L.C.
   55 E. Monroe Street #3400
   Chicago, Illinois 60603
   (Ph): 312.332.1800 (Fax): 877.247.1960
